

116 HR 572 IH: Restoring Access to Public Lands Act
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 572IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. LaMalfa (for himself and Mr. McClintock) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo release certain Federal land in California from wilderness study, and for other purposes. 
1.Short titleThis Act may be cited as the Restoring Access to Public Lands Act. 2.Release of certain land from wilderness study (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the areas described in subsection (c) have been adequately studied for wilderness designation.
(b)ReleaseEach area described in subsection (c)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
(2)shall be managed in accordance with land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712). (c)Description of areasThe areas referred to in subsections (a) and (b) are the following:
(1)The approximately 646 acres of the Yolla Bolly Wilderness Study Area designated as Non-suitable on the map titled Yolla Bolly Contiguous Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018. (2)The approximately 17,896 acres of the Timbered Crater Wilderness Study Area designated as Non-suitable on the map titled Timbered Crater Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018.
(3)The approximately 10,770 acres of the Lava Wilderness Study Area designated as Non-suitable on the map titled Lava Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018. (4)The approximately 4,281 acres of the Pit River Canyon Wilderness Study Area designated as Non-suitable on the map titled Pit River Canyon Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018.
(5)The approximately 16,998 acres of the Tule Mountain Wilderness Study Area designated as Non-suitable on the map titled Tule Mountain Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018. (6)The approximately 3,169 acres of the South Warner Contiguous Wilderness Study Area designated as Non-suitable on the map titled South Warner Contiguous Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018.
(7)The approximately 640 acres of the Bitterbrush Wilderness Study Area designated as Non-suitable on the map titled Bitterbrush Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018. (8)The approximately 856 acres of the Buffalo Hills Wilderness Study Area designated as Non-suitable on the map titled Buffalo Hills Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018.
(9)The approximately 18,598 acres of the Twin Peaks Wilderness Study Area designated as Non-suitable on the map titled Twin Peaks Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018. (10)The approximately 49,206 acres of the Five Springs Wilderness Study Area designated as Non-suitable on the map titled Five Springs Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018.
(11)The approximately 10,863 acres of the Dry Valley Rim Wilderness Study Area designated as Non-suitable on the map titled Dry Valley Rim Wilderness Study Area – 1991 Suitability Recommendation and dated April 5, 2018. (12)The approximately 24,366 acres of the Skedaddle Wilderness Study Area designated as Non-suitable on the map titled Skedaddle Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018.
(13)The approximately 11,995 acres of the Tunnison Mountain Wilderness Study Area designated as Non-suitable on the map titled Tunnison Mountain Wilderness Study Area – 1991 Suitability Recommendation and dated April 4, 2018. 